Dismissed and Memorandum Opinion filed June 14, 2007







Dismissed
and Memorandum Opinion filed June 14, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00411-CR
NO. 14-07-00412-CR
____________
 
CALVIN DEWAYNE WILCOX,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 949545
& 949546
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered guilty pleas to two indictments alleging offenses of aggravated
robbery.  In accordance with the terms of plea bargain agreements with the
State, on February 2, 2004, the trial court sentenced appellant to confinement
for thirty years in the Institutional Division of the Texas Department of
Criminal Justice. 
Appellant
filed a pro se notice of appeal for both cases.  Because appellant had no right
to appeal, the appeals were dismissed on April 1, 2004.  See Tex. R. App. P. 25.2(a)(2).




On July
5, 2006, appellant filed a motion to have his sentences reduced.  The trial
court denied the motion on July 11, 2006.  On April 27, 2007, appellant filed a
notice of appeal for both cases.
Assuming,
without deciding, the trial court=s denial of appellant=s motion is appealable, the notice of
appeal is untimely.  A defendant=s notice of appeal must be filed within
thirty days after the trial court enters an appealable order.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeals.  Id.
Accordingly,
the appeals are ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
14, 2007.
Panel consists of Justices Yates, Anderson, and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).